Citation Nr: 1143051	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-38 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic low back disorder to include degenerative joint disease.  

2.  Entitlement to service connection for chronic bilateral hearing loss disability.  

3.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1955 to March 1959.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Waco, Texas, Regional Office (RO) which denied service connection for bilateral pes planus, low back pain, bilateral hearing loss disability, and tinnitus.  In April 2010, the RO granted service connection for bilateral pes planus; assigned a 10 percent evaluation for that disability; and effectuated the award as of September 24, 2008.  

The Board has reframed the issue of service connection for low back pain as entitlement to service connection for a chronic low back disorder to include degenerative joint disease in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that service connection for a chronic low back disorder, chronic bilateral hearing loss disability, and chronic tinnitus is warranted as the claimed disabilities were initially manifested during active service and/or as the result of inservice trauma.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The report of a July 2010 VA spine examination for compensation purposes states that the Veteran received ongoing medical treatment for his lumbar spine disorder.  Clinical documentation of the cited treatment is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran's service treatment records do not refer to either chronic bilateral hearing loss disability or chronic tinnitus.  A November 25, 1955, treatment record states that the Veteran reported that he could not "hear out of left ear very well for past 2 [weeks] since head rung."  The treating military medical personnel observed that examination of the Veteran was "neg[ative] except for subjective decreased hearing in left ear."  In his September 2008 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran reported that he had initially experienced tinnitus during active service.  In his January 2009 notice of disagreement (NOD), the Veteran clarified that:  

[D]uring basic training, while crawling the infiltration course, an explosion near me caused me to lose my hearing in my left ear.  This is noted on medical record form dated Nov[ember] 25, 1955.  I was told by the doctor this was a temporary thing, ringing/loss of hearing, and it would return to normal in a few days.  It lasted 2 weeks before it came back.  

In reviewing the report of a December 2009 VA audiological examination for compensation purposes, the Board observes that it advances conflicting and incomplete findings as to the existence, nature, and etiology of the Veteran's chronic bilateral hearing loss disability and claimed chronic tinnitus.  The examination report states that Veteran was diagnosed with "bilateral sensorineural hearing loss disability and tinnitus."  Tinnitus was noted to be a "problem associated with" the Veteran's diagnosed sensorineural hearing loss disability.  Notwithstanding these express findings, the VA audiological examiner opined that:

The current left ear hearing loss is most likely not related to the complaint in service in 1955 of "can't hear out of left ear."  The whisper test at exit would have related decreased hearing if present and the physician's statement at the time identified negative findings for the complaint except for subjective complaint of hearing loss.  ...  The condition/disability tinnitus is not caused by or the result of noise exposure in the service.  Rationale for opinion given: Veteran denied tinnitus on direct questioning from examiner even when explained as "ear noises such as ringing, buzzing, chirping or any other noises."  

Given the conflicting VA audiological findings, the Board is unable to determine whether the Veteran was found to have chronic tinnitus.  Further, the examiner failed to address the etiological relationship, if any, between the Veteran's reported inservice explosion-related trauma and his diagnosed bilateral sensorineural hearing loss disability.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic low back disorder, hearing loss disability, and tinnitus, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims file all VA medical documentation pertaining to the treatment of the Veteran, not already of record.  

3.  Then schedule the Veteran for a VA audiological examination for compensation purposes in order to determine the nature and etiology of his chronic hearing loss disability and claimed chronic tinnitus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should expressly state whether the Veteran has chronic tinnitus.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's chronic hearing loss disability and/or any identified chronic tinnitus had its onset during active service; is etiologically related to the Veteran's left ear complaints and/or reported inservice trauma; or is otherwise is related to active service.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

